Citation Nr: 1536683	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-31 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal some of the Veteran's outpatient treatment records are located in Virtual VA.  


FINDINGS OF FACT

The evidence shows the Veteran's sleep apnea was incurred in service.  


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for sleep apnea, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records were negative for any diagnosis or symptoms of sleep apnea.  

The Veteran sought private treatment in May 2011 for his sleeping issues.  In June 2011, he was diagnosed with sleep apnea.  The clinician noted that the Veteran had a history of witnessed problems with sleeping, apnea with worsening snoring, and more frequent pauses of breathing.  The clinician further noted that the Veteran's wife, who was a registered nurse, reported these symptoms as well.  She occasionally slept in another bedroom because the snoring was too loud. The Veteran stated he usually napped in the afternoon two or three days per week after work.  

The Veteran was afforded a VA examination in May 2012.  There, the examiner noted that sleep apnea was first diagnosed in June 2011.  The Veteran retrospectively reported a long history of snoring and daytime fatigue during service.  The examiner opined that because there was no objective documentation of sleep apnea or symptoms of sleep apnea in service, the sleep apnea was less likely as not caused by or due to service.  

The Veteran sought a private opinion in March 2013 from the same facility where he was first diagnosed with sleep apnea.  The clinician noted the Veteran had been his patient since June 2011 and that he brought his entire medical record for review.  After review of his record, the clinician opined that it was possible that his sleep apnea symptoms were missed or misdiagnosed prior to his initial visit for treatment.  In a June 2013 record, the same clinician marked that the sleep apnea was most likely caused by or a result of the Veteran's service.  He also noted that sleep apnea was likely present during service.  He relied on his rationale from the March 2013 opinion.  

In September 2013, a Naval physician opined that after review of the service treatment records and witness statements, it was likely that if the Veteran had sought medical care for his symptoms of snoring, stop breathing at night, and daytime fatigue in service, he would have been diagnosed with sleep apnea. The Veteran sought opinions this physician and another in May 2015.  Each marked that the Veteran's sleep apnea was most likely caused by or a result of service.  

The Veteran submitted several lay statements from family and shipmates.  The Veteran's children noted his long history of snoring and that his wife often had to sleep in another room.  The Veteran's service shipmates recalled that the appellant engaged in loud snoring, that he stopped breathing, and had abnormal breathing while asleep in service.  One shipmate recalled discussing this with the Veteran's family.  Most notably, the Veteran's wife, a nurse, reported that for the 32 years she had known the appellant, he had always snored loudly, often forcing her to sleep in another room.  She reported urging the Veteran to seek treatment, but that he did not until 2011.  

The Veteran offered lay statements and testimony at his June 2015 hearing.  There, he reported a longstanding history of waking up at night to use the bathroom.  He referred to the lay statements from shipmates and family regarding his sleeping patterns and snoring. He also noted his wife, a nurse, told him to see a doctor for many years and that she sometimes went to another room to sleep.   

The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate the lay statements, a VA examination, service treatment records, private medical records, and VA outpatient treatment records.  Here, there are conflicting VA and private medical opinions.  Both are based on review of the claims file and offer sufficient rationale.  The lay statements from the Veteran, his family, and his shipmates consistently recall a long history of loud snoring and breathing difficulty.  Notably, the Veteran's wife is a nurse who urged the Veteran to seek professional treatment for his condition.  The Veteran, his family, and his shipmates are competent and credible to describe his symptoms as they are something they personally experienced and have consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  These lay statements, combined with the private medical opinion placing the Veteran's sleep apnea in service, outweigh the negative VA etiological opinion.  Therefore, the Board grants entitlement to service connection for sleep apnea.  


ORDER

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


